Citation Nr: 1212316	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-45 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than December 31, 2005 for reinstatement of VA nonservice-connected pension benefits that were terminated November 29, 2001 due to incarceration for greater than 60 days for commission of a felony.  


REPRESENTATION

Appellant (the Veteran) is represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from February 1984 to December 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 decision of the RO in Portland, Oregon.

The Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the RO in Portland, Oregon, in December 2011.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The Veteran was incarcerated for 61 days, from November 29, 2001 to March 28, 2002, for commission of a felony.

3.  In January 2003, the RO received notice of the Veteran's incarceration  for greater than 60 days for commission of a felony that began on January 28, 2002. 

4.  In January 2003, within a year of the Veteran's release from incarceration on March 28, 2002, the RO received notice of the release from incarceration.

5.  Subsequent to his release from incarceration on March 28, 2002, the Veteran was convicted for a probation violation on December 18, 2003 and had status as a fugitive felon, which terminated on December 31, 2005.  


CONCLUSIONS OF LAW

1.  The criteria for reinstatement of pension benefits for the period from March 28, 2002 to December 18, 2003 are met.  38 U.S.C.A. §§ 5313, 5313B (West 2002 & Supp. 2011); 38 C.F.R. § 3.666 (2011).

2.  The criteria for an effective date earlier than December 31, 2005 for the reinstatement of pension benefits following the December 18, 2003 conviction are not met.  38 U.S.C.A. §§ 5313, 5313B (West 2002 & Supp. 2011); 38 C.F.R. § 3.666 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

In a January 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for reinstatement of his nonservice-connected pension benefits, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the information pertaining to the dates of incarceration and the Veteran's written assertions and personal hearing testimony.  

Effective Date for Reinstatement of Nonservice-Connected Pension Benefits Following Incarceration

The provisions pertaining to payment of pension benefits to incarcerated veterans are contained in 38 C.F.R. § 3.666.  Those provisions specify that, if any individual to or for whom pension is being paid under a public or private law administered by VA is imprisoned in a Federal, State or local penal institution as the result of conviction of a felony or misdemeanor, such pension payments will be discontinued effective on the 61st day of imprisonment following conviction.  The payee will be informed of his or her rights and the rights of dependents to payments while he or she is imprisoned as well as the conditions under which payments to him or to her may be resumed on his or her release from imprisonment.  See 38 C.F.R. § 3.666.  Pension will be resumed as of the day of release if notice (which constitutes an informal claim) is received within 1 year following release; otherwise resumption will be effective the date of receipt of such notice.  See 38 C.F.R. § 3.666(c).

In this case, information in the claims file submitted by the Veteran reflects the pertinent dates of incarceration for purposes of this appeal.  The Veteran was incarcerated for 61 days, from November 29, 2001 to March 28, 2002 for commission of a felony.  He was incarcerated from September 14, 2003 to September 16, 2003 for commission of a misdemeanor.  He was incarcerated from December 18, 2003 to December 23, 2003 for commission of a probation violation.  He was incarcerated from February 13, 2004 to April 9, 2004 (fewer than 60 days) for commission of a felony.  He was incarcerated from November 16, 2005 to November 16, 2005 for commission of a misdemeanor.  He was incarcerated from December 29, 2005 to December 31, 2005 for commission of a misdemeanor.  

Thus, the Veteran has only one period in the time in question during which he was incarcerated for greater than 60 days for commission of a felony.  In an April 2003 decision, the RO terminated the Veteran's pension benefits and specifically notified the Veteran that the RO would resume payment of benefits effective the date he is released from prison if the RO receives notice of the release "within 1 year of the release date, otherwise it will be on the date we are notified."

The Board finds that the January 2003 notice of incarceration constitutes notice of the Veteran's release within 1 year of the release date.  The January 2003 notice of incarceration specified a period of incarceration from November 29, 2001 to March 28, 2002 which had already passed.  The same document that put the RO on notice of the Veteran's incarceration also notified it of his release and the date thereof.  Accordingly, the Board finds that payment of pension benefits should have resumed as of March 28, 2002.  

There is no subsequent incarceration for 60 days or more for conviction of a felony; however, the period of incarceration commencing December 18, 2003 is identified as a probation violation.  Under 38 C.F.R. § 3.666(e)(1), pension is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.  The term fugitive felon means a person who is a fugitive by reason of violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.666(e)(2).  As noted above, the Veteran was convicted for a probation violation on December 18, 2003.  Moreover, the RO confirmed with the Linn County Sheriff's Office on July 31, 2007 that a fugitive felon warrant was in effect and was cleared on December 31, 2005, thus clarifying that the probation violation involved probation imposed for commission of a felony.  Therefore, regardless of any notice that may have been received in January 2003, and regardless of the amount of time of any incarceration subsequent to the notice received in January 2003, the Veteran's fugitive felon status subsequent to December 31, 2005 requires notice of release of the warrant, which in this case was received on December 31, 2005, the current effective date for the resumption of pension benefits.  

Following the April 2003 RO decision terminating pension benefits, the next correspondence from the Veteran came in June 2006, when the Veteran submitted an appointment of an accredited representative, an authorization for release of medical records, and a request that copies of the contents of his claims file be sent to his representative.  There is no mention of his incarceration status in that correspondence.  Then, in November 2006, the Veteran submitted an income, net worth, and employment statement, VA Form 21-527.  There was no mention of his incarceration status in that correspondence.  On January 3, 2007, the Veteran submitted a VA Form 21-4138 on which he informed the RO that he was requesting reinstatement of his nonservice-connected pension.  He reported that he had not been incarcerated since December 31, 2005, and he was requesting retroactive payments from December 31, 2005.  After confirming with the Linn County Sheriff that the Veteran had been released from prison on December 31, 2005, the RO reinstated the Veteran's VA pension effective December 31, 2005.  

Based on documents contained in the claims file, the earliest date of notice from the Veteran that he had been released from incarceration is January 2007 VA Form 21-4138.  In fact, the RO treated the earlier November 2006 VA Form 21-527 (income, net worth, and employment statement) as notice of his release, even though that submission did not mention his incarceration or release.  As the November 2006 VA Form 21-527 came within a year of the Veteran's release from incarceration in December 31, 2005, the RO assigned December 31, 2005 as the effective date for reinstatement of benefits.   

Regarding the Veteran's testimony that he notified the RO of his release after the initial incarceration, as discussed above, there is no such notification in 

the claims file.  The CAVC has ruled that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  While the Ashley case dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the CAVC applied this presumption of regularity to procedures at the RO.  In this case, no clear evidence to the contrary has been presented with which to rebut the presumption of regularity; therefore, it is presumed that all correspondence or other forms of official contact with the RO were associated with the claims file and that appropriate action was taken by the RO in response.  

In summation of the Board's findings, in January 2003, the RO received simultaneous notice of the Veteran's incarceration and release from incarceration exceeding 60 days for conviction of a felony, and that notice came within a year of the Veteran's release from incarceration and was sufficient to cause a resumption in payment of the Veteran's pension benefits as of the date of release from incarceration.  Subsequently, on December 18, 2003, the Veteran convicted of a probation violation and was a fugitive felon.  That warrant was cleared on December 31, 2005, the current effective date for resumption of payment of benefits.  As such, while the Veteran is entitled to payment of pension benefits for the period from March 28, 2002 to December 18, 2003, payment of pension for any 

other period prior to December 31, 2005 is not warranted.  To the extent any earlier effective date is sought, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Payment of VA pension benefits for the period from March 28, 2002 to December 18, 2003 is granted; an effective earlier than December 31, 2005 for reinstatement of VA nonservice-connected pension benefits following the December 18, 2003 conviction is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


